Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action


DETAILED ACTION

Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record HATTA (US-PGPUB-NO:  US20160043370)(As to claim 1, HATTA discloses):1. An energy storage apparatus comprises [Para. 1: "battery pack "]:a plurality of energy storage devices connected in series [Fig. 14, 301, series connected batteries as highlighted below]: 

    PNG
    media_image1.png
    431
    584
    media_image1.png
    Greyscale

a voltage detection unit that detects voltages of the plurality of energy storage devices [Para. 286: "voltage detection unit 311 measures the voltages of the assembled battery 301"];a discharge circuit that discharges the energy storage devices [Para. 6: "discharge may possibly occur"];and a control unit [Para. 260: "charge-discharge control"], wherein the energy storage devices comprise, lithium ion [Para. 2, 3: "lithium ion"] cells, wherein the plurality of energy storage devices is chargeable by an external charger for a [Para. 281: " battery charger"], lead acid battery [Para. 125-126: "positive electrode lead plate" and "acid" (referring to lead acid battery)], wherein a charge voltage per cell of the external charger for the, lead acid battery is higher than a maximum voltage of the energy storage device, and wherein the control unit discharges only an energy storage device having a highest voltage [Para. 75: "full charge voltage of the battery is set to a value such as 4.25 V or higher, which is higher than the conventional value"; also, Para. 262: "terminal voltage of the battery cell 80 becomes higher than or equal to the charge inhibiting voltage, which is higher than the full charge voltage"], out of the plurality of energy storage devices when the plurality of energy storage devices is charged by a charger [Para. 2-3: Para. 3, "charging"].(As to claim 2, HATTA discloses):2. The energy storage apparatus according to claim 1 [Para. 1: "battery pack"], wherein the control unit performs a discharge process [Para. 260: "charge-discharge control"], when the energy storage device having the highest voltage among the plurality of energy storage devices, exceeds a first voltage threshold [Para. 75: "full charge voltage of the battery is set to a value such as 4.25 V or higher, which is higher than the conventional value"].(As to claim 3, HATTA discloses):3. The energy storage apparatus according to claim 1 [Para. 1: "battery pack"], wherein charging is stopped when a first duration elapses in a state that a voltage of the energy storage device having the highest voltage exceeds a first voltage threshold [Para. 2: "primary"], or charging is stopped when a second duration shorter than the first duration elapses in a state that the voltage of the energy storage device having the highest voltage exceeds a second voltage threshold larger than the first voltage threshold [Para. 262: "terminal voltage of the battery cell 80 becomes higher than or equal to the charge inhibiting voltage, which is higher than the full charge voltage"].(As to claim 4, HATTA discloses):4. The energy storage apparatus according to claim 3 [Para. 1: "battery pack"], wherein the control unit sets a third duration, shorter than the first duration, as the first duration when a voltage difference among the plurality of energy storage devices is larger than a voltage difference threshold [Para. 284: "overcharge detection voltage" and "time of chargeing"].(As to claim 5, HATTA discloses):5. The energy storage apparatus according to claim 1 [Para. 1: "battery pack"], wherein the discharge circuit is provided in each energy storage device to be connected in parallel with each energy storage device [Para. 282: "batteries 301a connected in series and/or in parallel."].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior arts.Allowable claims are: 6-20.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851